Citation Nr: 0937108	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-03 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1. Whether a reduction from 100 percent to 40 percent for 
prostate cancer, effective October 1, 2005, was proper.

2. Entitlement to an initial rating in excess of 40 percent 
disabling for residuals of prostate cancer, effective October 
1, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1958 to October 
1960, and from January 1961 to January 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, that reduced the Veteran's rating from 
100 percent for prostate cancer to 40 percent, effective 
September 1, 2005.  An administrative decision dated March 
2007 changed the effective date to October 1, 2005.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in August 2009.  A 
transcript of the hearing has been associated with the claims 
file.


FINDINGS OF FACT

1.  Service connection for residuals of prostate cancer was 
granted at a disability rating of 100 percent effective from 
May 13, 2004, by a July 2004 rating decision; this decision 
also notified the Veteran that the 100 percent rating was not 
considered permanent and was subject to a future review 
examination.

2.  Following a March 2005 VA examination which demonstrated 
no local reoccurrence of cancer or metastasis, an April 2005 
rating decision proposed to reduce the rating for residuals 
of prostate cancer from 100 percent to 40 percent.

3.  A reduction of the rating for prostate cancer from 100 
percent to 40 percent was formally implemented, effective 
September 1, 2005, by a June 2005 rating decision.

4.  In March 2007, the RO amended the effective date of the 
reduction to October 1, 2005 to allow the Veteran a full 60 
days notice prior to the reduction in benefits.

5.  The Veteran changes his absorbent padding more than 4 
times per day but does not have renal dysfunction.


CONCLUSIONS OF LAW

1. The criteria for reduction of a 100 percent evaluation 
were met, effective October 1, 2005, and the criteria for 
restoration of a 100 percent rating for residuals of prostate 
cancer are not met.  38 C.F.R. §§ 3.105(e), 4.115b, DC 7528 
(2009).

2. The criteria for a 60 percent rating for residuals of 
prostate cancer have been met, effective October 1, 2005.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115, DC 
7528 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R.    §§ 
3.102, 4.3, 4.7.  In addition, the Board will consider the 
potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  Furthermore, the regulations provide that 
the Veteran is to be notified of the contemplated action 
(reduction or discontinuance) and given detailed reasons 
therefore, and is to be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  The Veteran is also to 
be informed that he may request a predetermination hearing, 
provided that the request is received by VA within 30 days 
from the date of the notice.  If additional evidence is not 
received within the 60 day period and no hearing is 
requested, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60 day period from the date of notice to the 
Veteran expires.  38 C.F.R. §§ 3.105(e), (h).

Active malignant neoplasms of the genitourinary system are 
rated as 100 percent disabling.  38 C.F.R. § 4.115b, 
Diagnostic Code (DC) 7528.  Thereafter following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R.   § 3.105(e) of this chapter.  If there has been no 
local reoccurrence or metastasis, the disability is rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  Id.

38 C.F.R. § 4.115a states that voiding dysfunction is rated 
as urine leakage, urinary frequency, or obstructed voiding.  
A 60 percent rating is assigned for disability requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day.  The 
Veteran is currently rated at 40 percent, which is assigned 
for a disability requiring the wearing of absorbent materials 
which must be changed two to four times per day.

According to the criteria for urinary frequency listed in 38 
C.F.R. § 4.115a, a maximum 40 percent rating is assigned for 
disability resulting in a daytime voiding interval of less 
than one hour or awakening to void five or more times per 
night.  As a rating greater than 40 percent is not provided 
for under this criteria, it will not be further addressed.

The criteria for renal dysfunction under 38 C.F.R. § 4.115a 
are inapplicable, as there is no medical evidence that the 
Veteran's residuals of prostate cancer have manifested in 
renal dysfunction.

As required by the terms of DC 7528, the Veteran was afforded 
VA examination in March 2005.  The examiner was not provided 
with the claims file for review; however, as a comprehensive 
examination was undertaken and since the Veteran's current 
disability, post-treatment, is of the utmost importance, the 
Board finds that the Veteran was not prejudiced by the 
examiner's inability to review the claims file.  

This examination disclosed that the Veteran had a radical 
peroneal prostatectomy in June 2004 and that he has had no 
radiation or chemotherapy since that time.  The Veteran 
denied urinary frequency, stating that he urinates a couple 
of times per night and 4 to 5 times during the day depending 
on the amount of fluid he drinks.  He has no hesitancy, 
trouble with his stream, dysuria or hematuria.  The Veteran 
has incontinence and has to wear absorbent material that must 
be changed twice per day.  He wears one pad at night.  His 
incontinence is triggered with sneezing or coughing, or so 
called stress incontinence.  He also suffers impotence.  The 
diagnosis is carcinoma of the prostate, status post radical 
peroneal prostatectomy, with no evidence of recurrence at 
this time and a PSA of less than .01.

VA outpatient treatment records indicate that the Veteran has 
to dilate once per week with a 16F catheter with urine 
drainage.  A VA outpatient urology record dated in March 2006 
indicates that the Veteran has to change his absorbent pads 
more than 4 times per day.
A May 2006 VA primary care record notes persistent urine 
incontinence that resulted in intermittent urine leakage 
throughout the day that was exacerbated by activities that 
increased intra-abdominal pressure such as coughing or 
sneezing.  He also had to self-catheterize himself at least 
once per week to allow for complete bladder emptying.  In 
order to manage urine leakage, he currently required 2 to 3 
incontinence pads per day.  At this point, the physician did 
not think they would be able to improve his symptoms and he 
would most likely always require multiple pads and self-
catheterization.

In a statement dated May 2005, the Veteran said he has to 
change his absorbent padding 4 to 5 times per day.  In his 
substantive appeal, VA Form 9, dated January 2006, the 
Veteran stated that he wears absorbent pads all of the time 
and that he has to change it 6 to 8 times per day.

At his hearing before the undersigned, the Veteran testified 
that he changes his absorbent padding 5 or more times per 
day.  He has to use creams and salves to prevent rash caused 
by the urinary leakage and wet padding.

With the rating criteria in mind, the relevant history will 
be summarized.  Following receipt of a claim in May 2004, by 
rating decision dated July 2004, service connection was 
granted for prostate cancer, effective May 13, 2004.  A 100 
percent rating was assigned.

Following a March 2005 VA examination which demonstrated no 
local reoccurrence of cancer or metastasis, an April 2005 
rating decision proposed to reduce the rating for residuals 
of prostate cancer from 100 percent to 40 percent.  The 
Veteran was informed of this proposal by letter dated in 
April 2005.  Following receipt of additional submissions from 
the Veteran, a reduction in rating to 40 percent was formally 
accomplished in a June 2005 rating action, effective from 
September 1, 2005.  The Veteran was notified of the decision 
in a July 2005 letter.  A March 2007 RO administrative letter 
informed the Veteran that the effective date of the 40 
percent rating would be October 1, 2005 instead of September 
1, 2005, so that the Veteran would have the full 60 days 
notice before his benefits were reduced. 

The reduction in the 100 percent rating for residuals of 
prostate cancer was proper.  As required by Diagnostic Code 
7528 and 38 C.F.R. § 3.105(e), the reduction followed a VA 
examination and notice by proposed rating reduction.  The 
reduction was also well-supported by the clinical evidence 
described above, in particular the March 2005 VA examination 
and VA outpatient treatment records which do not reflect 
evidence of a reoccurrence or metastasis of the cancer.  
There is no clinical evidence demonstrating a recurrence or 
metastasis of prostate cancer.

Turning now to whether the 40 percent rating best reflects 
the Veteran's residuals of prostate cancer, the Board notes 
initially that the Veteran's claimed residual disabilities 
are voiding dysfunction and erectile dysfunction.  The Board 
has considered the medical records as well as the Veteran's 
statements regarding his disability, such as his inability to 
go without absorbent padding due to incontinence.  Aside from 
the May 2006 VA primary care note, the VA urology medical 
records show that the Veteran generally changes his padding 4 
or more times per day.  The Veteran indicated that he 
generally averages 5 changes of padding per day, sometimes 
changing his padding as much as 8 times per day.

The Board has considered all of the evidence and finds that 
the benefit of the doubt should be given to the Veteran.  It 
appears that the Veteran must change his padding at least 
five times per day, thus warranting a 60 percent rating under 
Diagnostic Code 7528 and the criteria for voiding 
dysfunction.  A rating greater than 60 percent is not 
provided under these criteria.  A rating greater than 40 
percent is not provided for under the urinary frequency 
criteria, and the Veteran's disability is not productive of 
renal dysfunction.  Therefore, a rating greater than 60 
percent is not warranted under DC 7528.  38 C.F.R. § 4.115b.

As a final point, the Board finds that there is no objective 
evidence of any symptoms of the Veteran's service-connected 
residuals of prostate cancer that are not contemplated by the 
rating criteria.  Consequently, the Board concludes that 
referral of this case for consideration of the assignment of 
extraschedular ratings is not warranted.  See Floyd v. Brown, 
8 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

A 60 percent disability rating for residuals of prostate 
cancer is granted.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The duty to notify under the VCAA is triggered by the receipt 
of a claim.  In the case of a reduction, there has been no 
claim, and the duty is therefore not applicable.  Moreover, 
the Board notes that the regulation governing reduction, 38 
C.F.R. § 3.105(e), contains its own notice provisions and 
procedures.  The VCAA is not applicable where the law 
governing the matter in question does so.  Barger v. 
Principi, 16 Vet. App. 132 (2002).

The Board finds that VA has complied with the notice 
procedures of § 3.105(e), and has provided adequate notice 
even under the VCAA if it were applicable.  The April 2005 
notification letter to the Veteran and the accompanying 
proposed rating decision detailed the proposed actions, 
provided notice of the applicable evaluation criteria, 
described the types of evidence which would be helpful in 
avoiding the proposed reduction, and informed him of the 
right to request a hearing on the matter.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While 
here the process of reduction was not initiated by a claim 
for benefits, in disputing the proposed action and then 
initiating an appeal for regarding such, the Veteran has 
triggered VA's duty to assist.

The Board finds that the duty to assist provisions of the 
VCAA have been satisfied.  The Veteran has been afforded a VA 
examination and VA has obtained VA treatment records.  The 
Veteran was afforded a hearing before the undersigned VLJ.  
Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A reduction from 100 percent for prostate cancer, effective 
October 1, 2005, was proper.

An initial 60 percent disability rating, but no higher, for 
residuals of prostate cancer is granted, effective October 1, 
2005.




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


